Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	Authorization for this examiner’s amendment was given in an interview with Richard Goldberg on 1/6/2022.
	The application has been amended as follows:
Claims have been amended to:
	1.	A deep-drawing tool for deep drawing blanks which are punched out of sheet material that is painted or coated with film material, in order to obtain flangeless molded blanks, comprising:
a drawing bell, 
a drawing core, 
a blank holder, 
a force transmission device,
a drawing cushion for applying a spring force to the blank holder by the force transmission device, and 
a drive which, after the drawing bell reaches a predetermined position in downward movement thereof when the blank is in full contact with the upper surface of the drawing core, is configured 
wherein the drive comprises: 
a cam bar, 
a cam roller having an axis and resting laterally on the cam bar, the cam roller being pivotably mounted around a pivot axis which is offset relative to the axis of the cam roller, and 
 an arrangement for converting a pivoting movement of the cam roller around the pivot axis into a translation movement of the force transmission device. 
2.	A deep-drawing tool according to claim 1, wherein the force transmission device includes:
one of a piston and a pressure plate which is driven by the spring force in the direction of the drawing bell, and 
a pulling rod attached to the one of the piston and pressure plate, with the pulling rod being driven by the drive.
3. 	A deep-drawing tool according to claim 2, wherein the piston engages in a chamber and seals a gas volume inside the chamber, which forms a pneumatic spring as the drawing cushion.
Claims 4-5 are cancelled.
6.	A deep-drawing tool for deep drawing blanks which are punched out of sheet material that is painted or coated with film material, in order to obtain flangeless molded blanks, comprising:
a drawing bell, 
a drawing core, 
a blank holder, 
a force transmission device,
a drawing cushion for applying a spring force to the blank holder by the force transmission device, and 
a drive which, after the drawing bell reaches a predetermined position in downward movement thereof when the blank is in full contact with the upper surface of the drawing core, is configured to drive the force transmission device to perform a movement which precedes a further movement of the drawing bell to form an increasing distance between the drawing bell and the force transmission device while also continuing to move the drawing bell down in order to ensure completely flangeless elongation of the blank,
wherein the drive comprises a cam track and a cam roller which runs along the cam track and is coupled for movement with the force transmission device.
Claims 7-9 cancelled.
10. 	A deep-drawing tool according to claim 1, wherein the drive of the force transmission device is coupled for movement with a drive of the drawing bell.
Claims 11-13 are cancelled.
14.	A method for deep drawing blanks which are punched from sheet metal that is painted or coated with film material, to obtain flangeless molded pieces, comprising the steps of: 
 shaping a blank by a drawing bell of a drawing tool around a drawing core to create a pot-shaped part with a flangeless cylindrical edge, 
during molding of an edge of the blanks, applying a spring force with the help of a blank holder to a side of the edge furthest from the drawing bell by a drawing cushion by a force transmission 
wherein the step of driving includes the step of running a cam roller, which is coupled for movement with the force transmission device, along a cam track.
15.	A method for deep drawing blanks which are punched from sheet metal that is painted or coated with film material, to obtain flangeless molded pieces, comprising the steps of: 
 shaping a blank by a drawing bell of a drawing tool around a drawing core to create a pot-shaped part with a flangeless cylindrical edge, 
during molding of an edge of the blanks, applying a spring force with the help of a blank holder to a side of the edge furthest from the drawing bell by a drawing cushion by a force transmission device, 
when the drawing bell reaches a predetermined position in downward movement thereof when the blank is in full contact with the upper surface of the drawing core, driving the force transmission device to perform a movement which precedes a further movement of the drawing bell to form an increasing distance between the drawing bell and the force transmission device while also continuing to move the drawing bell down in order to ensure completely flangeless elongation of the blank,
wherein a cam roller is pivotally mounted around a pivot axis which is offset relative to an axis of a cam roller, and the cam roller laterally rests on a cam bar, and
wherein the step of driving includes the step of converting a pivoting movement of the cam roller around the pivot axis into a translation movement of the force transmission device. 
16.	A deep-drawing tool according to claim 6, wherein the force transmission device includes:
one of a piston and a pressure plate which is driven by the spring force in the direction of the drawing bell, and 
a pulling rod attached to the one of the piston and pressure plate, with the pulling rod being driven by the drive.
17. 	A deep-drawing tool according to claim 16, wherein the piston engages in a chamber and seals a gas volume inside the chamber, which forms a pneumatic spring as the drawing cushion.
18. 	A deep-drawing tool according to claim 6, wherein the drive of the force transmission device is coupled for movement with a drive of the drawing bell.

Allowable Subject Matter
Claims 1-3, 6, 10, 14-18 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, Harr discloses  a deep-drawing tool (Fig. 1-4) for deep drawing blanks (10) which are punched out of sheet material that is painted or coated with film material (abstract), in order to obtain flangeless molded blanks (abstract and title) comprising: a drawing bell (20), a drawing core (18), a blank holder (22), a force transmission device (28 in Figs. 2 and 3; paragraph 0025, sentences 1-3), a drawing cushion (gas filled 30 act as a cushion) for applying a spring force to the blank holder (paragraph 0027, sentence 2) by the force transmission device 
Although Harr seems to show that blank holder 22 is pushed down more than the drawing bell 20 (shown by the gap between them & [0028] when 22 hits 42, pressure is relieved to cause spring force 26 to be eliminated) when the blank is in full contact with the upper surface of the drawing core (18), Harr fails to disclose a drive which, after the drawing bell reaches a predetermined position in downward movement thereof when the blank is in full contact with the upper surface of the drawing core, is configured to drive the force transmission device to perform a movement which precedes a further movement of the drawing bell to form an increasing distance between the drawing bell and the force transmission device. (Emphasis added)
Nagai teaches a deep-drawing tool (Fig. 17-19) for deep drawing blanks (212) which are punched out of sheet material that is painted or coated with film material, in order to obtain flangeless molded blanks (intended use: capable of deep drawing this particular blanks), comprising: a drawing bell (240), a drawing core (252), a blank holder (254), a force transmission device (260, 264, 262), a drawing cushion (256) for applying a spring force (fluid inside 264 causes spring force to the blank holder via transmission device 260) to the blank holder by the force transmission device, and a drive (268 - motor) which, after the drawing bell reaches a predetermined position ([0132] predetermined pinch release position) in downward movement thereof, drives the force transmission device to perform a movement ([0132] 254 precedes a further movement of 240 –“this pinch release position is set at a position a little higher than the bottom dead center, which is the lowest point in one stroke of the upper die 238, at which the steel plate 212 is pressed by the die faces 238a and 252a”) which precedes a further movement of the drawing bell to form an increasing distance (see Fig. 17-18: distance increases) between the drawing bell (240) and the force transmission device (260- Fig. 19).  (emphasis added)
Both references provide similar methods of relieving the pressure of the edge portions of the workpiece in order to prevent unwanted stretching ([0009-0010] Harr and [0138] Nagai). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to replace the transmission device of Harr with the transmission device of Nagai and add a drive of Nagai as described above since they are known substitutions that perform a similar function of relieving the pressure of the edge portions of the workpiece at the final level of forming. See MPEP 2143 Section I (B) and/or (F).  
	However, the combination fails to teach “wherein the drive comprises: a cam bar, a cam roller having an axis and resting laterally on the cam bar, the cam roller being pivotably mounted around a pivot axis which is offset relative to the axis of the cam roller, and an arrangement for converting a pivoting movement of the cam roller around the pivot axis into a translation movement of the force transmission device” as described in claim 1. In addition, the combination fails to teach “wherein the drive comprises a cam track and a cam roller which runs along the cam track and is coupled for movement with the force transmission device” as described in claim 6. Therefore, the claims 1 and 6 and their dependent claims are allowable. For the similar seasons, claims 14 and 15 are allowed for describing similar features.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BOBBY YEONJIN KIM whose telephone number is (571)272-1866.  The examiner can normally be reached on M-F 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on (571) 270-3818.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BOBBY YEONJIN KIM/Examiner, Art Unit 3725